[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                    FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 05-11010                    November 18, 2005
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                CLERK


                  D. C. Docket No. 01-00032-CR-3-LAC


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

WARREN CHARLTON,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________
                           (November 18, 2005)


Before DUBINA, BLACK and HULL, Circuit Judges.

PER CURIAM:
       Federal prisoner Warren G. Charlton appeals the district court’s denial of his

motion to reduce his sentence, which was brought pursuant to 18 U.S.C.

§ 3582(c)(1)(B).1 Charlton’s motion asserts the district court did not have

jurisdiction to sentence him beyond the statutory maximum in 21 U.S.C.

§ 841(b)(1)(D), pursuant to United States v. Booker, 125 S. Ct. 738 (2005).

According to Charlton, his sentence was increased based upon facts that were not

charged in the indictment or found beyond a reasonable doubt by the jury. The

district court denied Charlton’s motion.

       A district court’s decision of whether to reduce a sentence pursuant to

§ 3582(c) is reviewed for an abuse of discretion. United States v. Vautier, 144

F.3d 756, 759 n.3 (11th Cir.1998). Section 3582(c)(1)(B) states:

       The court may not modify a term of imprisonment once it has been
       imposed except that --

              (B) the court may modify an imposed term of imprisonment to
       the extent otherwise expressly permitted by statute or by Rule 35 of
       the Federal Rules of Criminal Procedure . . .

18 U.S.C. § 3582(c)(1)(B). According to Rule 35, a court may: (1) correct a

sentence that “resulted from arithmetical, technical, or other clear error;” and



       1
          On appeal, Charlton also asserts the court should have reduced his sentence pursuant to
18 U.S.C. § 3582(c)(2). Charlton failed to raise this claim in the district court, and we do not
consider issues raised for the first time on appeal. United States v. Kent, 175 F.3d 870, 871 n.1
(11th Cir. 1999).

                                                2
(2) reduce a sentence to reflect a defendant’s post-sentencing substantial

assistance. Fed. R. Crim. P. 35.

      Charlton’s claim of constitutional error under Booker is not cognizable

under § 3582(c)(1)(B). Charlton’s motion essentially constitutes a collateral attack

on his original sentence, for which he would need to submit an application to file a

second or successive 28 U.S.C. § 2255 motion. We have held, however, that

Booker does not apply retroactively to cases on collateral review. Varela v. United

States, 400 F.3d 864, 868 (11th Cir. 2005). Thus, the district court did not abuse

its discretion by denying Charlton’s motion.

      AFFIRMED.




                                          3